UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:September 30, 2010 or £Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:0-25426 NATIONAL INSTRUMENTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-1871327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11500 North MoPac Expressway Austin, Texas (address of principal executive offices) (zip code) Registrant's telephone number, including area code:(512) 338-9119 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 2, 2010 Common Stock - $0.01 par value NATIONAL INSTRUMENTS CORPORATION INDEX PART I. FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Income (unaudited) for the three and nine month periods ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows (unaudited) for the nine month periods ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 35 PART II. OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A Risk Factors 37 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 4 Reserved 44 Item 5 Other Information 44 Item 6 Exhibits 45 Signatures and Certifications 47 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill, net Intangible assets, net Other long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock:par value $0.01; 5,000,000 shares authorized; none issued and outstanding - - Common stock:par value $0.01; 180,000,000 shares authorized; 78,042,121 and 77,367,874 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Nine months Ended September 30, September 30, Net sales: Product $ Software maintenance Total net sales Cost of sales: Product $ Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing $ Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest income $ Net foreign exchange gain (loss) ) Other income, net Income before income taxes Provision for (benefit from) income taxes ) Net income $ Basic earnings per share $ Weighted average shares outstanding - basic Diluted earnings per share $ Weighted average shares outstanding - diluted Dividends declared per share $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine months Ended September 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax expense (benefit) from deferred income taxes ) Tax expense from stock option plans Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) Accounts payable ) Deferred revenue Taxes and other liabilities ) Net cash provided by operating activities Cash flow from investing activities: Capital expenditures ) ) Capitalization of internally developed software ) ) Additions to other intangibles ) ) Acquisition, net of cash received ) — Purchases of short-term and long-term investments ) ) Sales and maturities of short-term and long-term investments Net cash (used by) investing activities ) ) Cash flow from financing activities: Proceeds from issuance of common stock Repurchase of common stock ) ) Dividends paid ) ) Tax (benefit) from stock option plans ) ) Net cash (used by) financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of presentation The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2009, included in our annual report on Form 10-K, filed with the Securities and Exchange Commission. In our opinion, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary to present fairly our financial position at September 30, 2010 and December 31, 2009, and the results of our operations for the three month and nine month periods ended September 30, 2010 and September 30, 2009 and the cash flows for the nine month periods ended September 30, 2010 and September 30, 2009. Operating results for the three month and nine month periods ended September 30, 2010, are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Note 2 – Earnings per share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income by the weighted average number of common shares and common share equivalents outstanding (if dilutive) during each period. The number of common share equivalents, which include stock options and restricted stock units, is computed using the treasury stock method. The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three month and nine month periods ended September 30, 2010 and 2009, respectively, are as follows (in thousands): Three Months Ended Nine months Ended September 30, September 30, (unaudited) (unaudited) Weighted average shares outstanding-basic Plus: Common share equivalents Stock options, restricted stock units Weighted average shares outstanding-diluted Stock options to acquire 478,000 shares and 3,509,000 shares for the three month periods ended September 30, 2010 and 2009, respectively, and 568,000 and 3,619,000 shares for the nine month periods ended September 30, 2010 and 2009, respectively, were excluded in the computations of diluted EPS because the effect of including the stock options would have been anti-dilutive. Note 3 – Cash, cash equivalents and short-term investments Cash, cash equivalents and short-term investments consist of the following (in thousands): As of September 30, 2010 As of December 31, 2009 (unaudited) Cash and cash equivalents: Cash $ $ Cash equivalents: Money market accounts Total cash and cash equivalents Short-term investments: Municipal bonds Corporate bonds U.S. treasuries and agencies Foreign government bonds Time deposits Auction rate securities - Auction rate securities put option - Total short-term investments Total cash, cash equivalents and investments $ $ The following table summarizes unrealized gains and losses related to our investments designated as available-for-sale (in thousands): As of September 30, 2010 (unaudited) Adjusted Cost Gross Unrealized Gain Gross Unrealized Loss Cumulative Translation Adjustment Fair Value Municipal bonds $ $
